Citation Nr: 1517972	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than December 13, 2012, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1975 and from July 1977 to September 1977.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, in July 2011 and September 2013.  The former declined to reopen a previously denied claim for service connection for bilateral hearing loss and the latter granted service connection for tinnitus and assigned a 10 percent disability rating effective December 13, 2012.  

Additional evidence has been received since the claims were certified to the Board.  The Veteran has waived his right to have the RO consider the evidence.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appears to be alleging that he received treatment related to complaints of bilateral hearing loss, and underwent a VA examination, at the Kansas City VA Medical Center (VAMC) in the 1970s.  See e.g., March 2011 VA audio examination report.  The earliest record of treatment from this facility is dated August 2005.  On remand, efforts should be made to obtain the Veteran's complete record of treatment from the Kansas City VAMC, dated between April 1975, when the Veteran was first discharged from active duty service, and August 2005.  

Review of the Veteran's claim for entitlement to an effective date earlier than December 13, 2012, for the grant of service connection for tinnitus would be premature at this time.  The Veteran indicated that he wanted a Board videoconference hearing on the May 2014 VA Form 9 associated with this claim.  Therefore, to ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete record of treatment from the Kansas City VAMC, dated between April 1975, when the Veteran was first discharged from active duty service, and August 2005.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Schedule the Veteran for a videoconference hearing on the issue of entitlement to an effective date earlier than December 13, 2012, for the grant of service connection for tinnitus at the Wichita, Kansas, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

3.  Readjudicate the claim to reopen to establish entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




